Case 3:19-cv-00128-RDM Document13 Filed 06/26/20 Page 1 of 1
UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES THRONE,
Plaintiff,

:  3:19-CV-128
Vv. : (JUDGE MARIANI)

ANDREW WM. SAUL,
Commissioner of Social Security,’

Defendant.

 

ORDER
AND NOW, THIS DH : Nd DAY OF JUNE 2020, upon review of Magistrate Judge

 

Gerald B. Cohn’s Report and Recommendation (R&R) (Doc. 12) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 12) is ADOPTED for the reasons discussed therein.
2. The Commissioner of Social Security's decision is VACATED.
3. The Clerk of Court is directed to REMAND this case to the Commissioner for
further proceedings consistent with the R&R and this order.

4. The Clerk of Court is directed to CLOSE this case.

    
   

TS Mh
Robert D. Wariani
United States District Judge

    

 

 

' At the time that this case was filed, the Acting Commissioner of Social Security was Nancy A.
Berryhill, and thus, plaintiff named her as the defendant. Andrew M. Saul became the Commissioner of Social
Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, as the new
Commissioner of Social Security, Andrew M. Saul is automatically substituted for the original defendant. Feb.
R. Civ. P. 25(d).
